          Case 1:20-cv-00426-DAD-EPG Document 177 Filed 06/15/21 Page 1 of 6


 1   JEAN E. WILLIAMS, Acting Assistant Attorney General
     SETH M. BARSKY, Section Chief
 2   S. JAY GOVINDAN, Assistant Section Chief
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   NICOLE M. SMITH, Trial Attorney (CA Bar No. 303629)
     150 M St. NE, Washington, D.C. 20002, Tel: (202) 305-0368
 5   LESLEY LAWRENCE-HAMMER, Senior Trial Attorney (DC Bar No. 982196)
     EVE W. MCDONALD, Trial Attorney (CO Bar No. 26304)
 6
     999 18th Street, South Terrace – Suite 370, Denver, CO 80202
 7   Tel: (303) 844-1368 (Lawrence-Hammer); Tel: (303) 844-1381 (McDonald)
     Attorneys for Federal Defendants
 8
                             UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      PACIFIC COAST FEDERATION OF                 Case No. 1:20-cv-00426-DAD-EPG
11    FISHERMEN’S ASSOCIATIONS, et al.,           Case No. 1:20-cv-00431-DAD-EPG
                    Plaintiffs,
12
13             v.
                                                   STIPULATION TO EXTEND BY TWO
14    GINA RAIMONDO, in her official               WEEKS THE DEADLINES FOR RESPONSES
      capacity as Secretary of Commerce, et        TO PLAINTIFFS’ MOTIONS TO
15    al.,                                         COMPLETE AND/OR SUPPLEMENT THE
                         Defendants.               ADMINISTRATIVE RECORDS AND
16
      _________________________________            PLAINTIFFS’ REPLIES
17
      THE CALIFORNIA NATURAL
18    RESOURCES AGENCY, et al.,
                   Plaintiffs,
19
20          v.
      GINA RAIMONDO, et al.,
21                Defendants.

22
23
24
25
26
27
28
     Stipulation to Extend Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00431-DAD-EPG; 1:20-cv-00426-DAD-EPG
           Case 1:20-cv-00426-DAD-EPG Document 177 Filed 06/15/21 Page 2 of 6


 1          This stipulation is entered between the parties for an extension of two weeks for Federal
 2   Defendants to respond to Plaintiffs’ motions in Pacific Coast Federation of Fishermen’s
 3   Associations v. Raimondo (“PCFFA”), Case No. 1:20-cv-00431-DAD-EPG, to complete the
 4   administrative records or, in the alternative, supplement the administrative records (ECF 224),
 5   and in California Natural Resources Agency v. Raimondo (“CNRA”), Case No. 1:20-cv-00426-
 6   DAD-EPG (ECF 149, ECF 158), to complete and supplement the records (collectively,
 7   “Plaintiffs’ Motions”), and corresponding two-week extensions for the deadlines for Intervenor-
 8   Defendants’ responses as well as any replies by Plaintiffs.
 9                                              RECITALS
10          WHEREAS, on September 23, 2020, the parties stipulated to a schedule for Federal
11   Defendants to produce the administrative records of the United States Fish and Wildlife Service
12   (“FWS”), the National Marine Fisheries Service (“NMFS”), and Bureau of Reclamation
13   (“BOR”) for these cases, CNRA, ECF 142; PCFFA, ECF 217, and the stipulation established a
14   meet and confer process regarding the submitted administrative records and a briefing schedule
15   for any motions to supplement and/or complete the records;
16          WHEREAS, in accordance with the parties’ stipulation, Federal Defendants submitted
17   the three agencies’ respective administrative records in these cases on September 23, 2020,
18   CNRA, ECF 143; PCFFA, ECF 218, and after receiving the records, Plaintiffs in both cases and
19   Intervenor-Defendants identified documents and categories of documents that they wished the
20   agencies would include in the records, the parties met and conferred, and in an effort to narrow
21   the scope of the dispute, Federal Defendants agreed to add certain, but not all, of these
22   documents to the records;
23          WHEREAS, on December 18, 2020, Plaintiffs in CNRA and PCFFA filed separate
24   motions to complete and/or supplement the administrative records along with memorandums of
25   law and exhibits, CNRA, ECF 149-155; PCFFA, ECF 224-239;
26          WHEREAS, under Executive Order 13390 (Protecting Public Health and the
27   Environment and Restoring Science To Tackle the Climate Crisis, 86 Fed. Reg. 7,037 (Jan. 25,
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00431-DAD-EPG; 1:20-cv-00426-DAD-EPG
            Case 1:20-cv-00426-DAD-EPG Document 177 Filed 06/15/21 Page 3 of 6


 1   2021)), FWS, NMFS, and the BOR are currently reviewing the 2019 biological opinions for the
 2   Long-Term Operations of the Central Valley Project and State Water Project (“CVP”)
 3   challenged in these cases, consistent with the President’s direction in that Executive Order 1;
 4           WHEREAS, on April 30, 2021, the Court most recently extended the due dates for
 5   Federal Defendants’ response to Plaintiffs’ Motions to June 14, 2021, the due date for
 6   Intervenor-Defendants’ responses to Plaintiffs’ Motions to June 18, 2021, and the due date for
 7   any replies by Plaintiffs to July 9, 2021 (CNRA, ECF 173, PCFFA, ECF 261);
 8           WHEREAS, Federal Defendants are still evaluating Plaintiffs’ Motions; and
 9           WHEREAS, Federal Defendants intend to move shortly for a stay of these cases to
10   facilitate review of the 2019 biological opinions under Executive Order 13990 in order to
11   conserve judicial resources. This extension will allow the parties additional time to discuss
12   whether the parties can reach agreement about a potential stay of litigation before Federal
13   Defendants file a motion for stay.
14                                            STIPULATION
15           Now therefore, counsel for Federal Defendants, Plaintiffs, and Defendant-Intervenors
16   hereby agree and stipulate, subject to approval by the Court, that: (1) the due date for Federal
17   Defendants’ responses to Plaintiffs’ motions to complete and/or supplement the administrative
18   records is extended to June 28, 2021; (2) the due date for Intervenor-Defendants’ responses to
19   Plaintiffs’ Motions is extended to July 2, 2021; and the due date for Plaintiffs’ replies is extended
20   to July 23, 2021.
21
22                                         Respectfully submitted,
23   Dated: June 11, 2021                  JEAN E. WILLIAMS
                                           Acting Assistant Attorney General
24                                         SETH M. BARSKY, Section Chief
25                                         S. JAY GOVINDAN, Assistant Section Chief
                                           U.S. Department of Justice
26
        1
           See The White House, Fact Sheet: List of Agency Actions for Review,
27   https://www.whitehouse.gov/briefing-room/statements-releases/2021/01/20/fact-sheet-list-of-
     agency-actions-for-review/ (last visited June 11, 2021).
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00431-DAD-EPG; 1:20-cv-00426-DAD-EPG
          Case 1:20-cv-00426-DAD-EPG Document 177 Filed 06/15/21 Page 4 of 6


 1                                        Environment & Natural Resources Division
                                          LESLEY LAWRENCE-HAMMER
 2                                        Sr. Trial Attorney
 3                                        EVE W. MCDONALD
                                          Trial Attorney
 4
                                          /s/ Nicole M. Smith
 5                                        NICOLE M. SMITH
                                          Trial Attorney
 6
                                          Attorneys for Federal Defendants
 7
     Dated: June 11, 2021                 /s/ Barbara Jane Chisholm .
 8                                        HAMILTON CANDEE
                                          BARBARA JANE CHISHOLM
 9                                        ELIZABETH VISSERS
10                                        ALTSHULER BERZON LLP
                                          Attorneys for Plaintiffs Golden State Salmon Association,
11                                        Natural Resources Defense Council Inc., Defenders of
                                          Wildlife, and Bay.Org d/b/a The Bay Institute
12
13   Dated: June 11, 2021                 /s/ Glen H. Spain .
                                          GLEN H. SPAIN
14                                        Attorney for Plaintiffs Pacific Coast Federation of
                                          Fishermen’s Associations and Institute for Fisheries
15                                        Resources
16
     Dated: June 11, 2021                 ROB BONTA
17                                        Attorney General of California
                                          TRACY L. WINSOR
18                                        Supervising Deputy Attorney General
19                                        /s/ Daniel M. Fuchs
20                                        DANIEL M. FUCHS
                                          Deputy Attorney General
21                                        Attorneys for Plaintiffs California Natural Resources
                                          Agency, California Environmental Protection Agency, and
22                                        People of the State of California by and through Attorney
23                                        General Rob Bonta

24   Dated: June 11, 2021                 /s/ Daniel J. O’Hanlon .
                                          Daniel J. O’Hanlon
25                                        DANIEL J. O’HANLON (SBN 122380)
                                          CARISSA M. BEECHAM (SBN 254625)
26
                                          REBECCA L. HARMS (SBN 307954)
27                                        JENIFER N. GEE (SBN 311492)
                                          KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00431-DAD-EPG; 1:20-cv-00426-DAD-EPG
          Case 1:20-cv-00426-DAD-EPG Document 177 Filed 06/15/21 Page 5 of 6


 1                                        Attorneys for San Luis & Delta-Mendota Water Authority
                                          and Westlands Water District
 2
 3   Dated: June 11, 2021                 /s/ Andrew Hitchings .
                                          ANDREW HITCHINGS
 4                                        SOMACH SIMMONS & DUNN
                                          Attorneys for Intervenor-Defendants Glenn- Coclusa
 5                                        Irrigation District; Reclamation District No. 1004;
                                          Conaway Preservation Group, LLC; David and Alice te
 6
                                          Velde Family Trust; Pelgar Road 1700, LLC; Anderson-
 7                                        Cottonwood Irrigation District; City of Redding; and
                                          Knights Landing Investors, LLC
 8
     Dated: June 11, 2021                 /s/ Meredith E. Nikkel
 9                                        MEREDITH E. NIKKEL
10                                        DOWNEY BRAND LLP
                                          Attorneys for Reclamation District No. 108, Sutter Mutual
11                                        Water Company; Natomas Central Mutual Water
                                          Company; River Garden Farms Water Company; Pleasant
12                                        Grove-Verona Mutual Water Company; Pelger Mutual
13                                        Water Company; Meridian Farms Water Company; Henry
                                          D. Richter, Et Al.; Howald Farms, Inc.; Oji Brothers Farm,
14                                        Inc.; Oji Family Partnership; Carter Mutual Water
                                          Company; Windswept Land And Livestock Company;
15                                        Maxwell Irrigation District; Beverly F. Andreotti, Et Al.;
                                          Tisdale Irrigation And Drainage Company; Provident
16
                                          Irrigation District; Princeton-Codora-Glenn Irrigation
17                                        District; And Tehama-Colusa Canal Authority

18   Dated: June 11, 2021                 /s/ Mathew G. Adams
                                          MATTHEW G. ADAMS
19                                        KAPLAN KIRSCH & ROCKWELL, LLP
20                                        Attorneys for Friant Water Authority and Arvin-Edison
                                          Water Storage District
21
     Dated: June 11, 2021                 /s/ Jenna R. Mandell-Rice
22                                        JENNA R. MANDELL-RICE
23                                        VAN NESS FELDMAN, LLP
                                          Attorneys for Intervenor-Defendants The State Water
24                                        Contractors

25   Dated: June 11, 2021                 /s/ Marc R. Bruner
                                          MARC R. BRUNER
26
                                          PERKINS COIE LLP
27                                        Attorneys for Intervenor-Defendant Contra Costa Water
                                          District
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00431-DAD-EPG; 1:20-cv-00426-DAD-EPG
          Case 1:20-cv-00426-DAD-EPG Document 177 Filed 06/15/21 Page 6 of 6


 1   Dated: June 10, 2021                   /s/ Timothy O’Laughlin
                                            TIMOTHY O’LAUGHLIN
 2                                          O’LAUGHLIN & PARIS, PLC
 3                                          Attorneys for Intervenor-Defendant
                                            Oakdale Irrigation District
 4
     Dated: June 10, 2021                   /s/ Kenneth Robbins
 5                                          KENNETH ROBBINS
                                            ROBBINS, BROWNING, GODWIN & MARCHINI
 6
                                            Attorneys for Intervenor-Defendant South San Joaquin
 7                                          Irrigation District

 8   Dated: June 11, 2021                   /s/ Jennifer T. Buckman
                                            JENNIFER T. BUCKMAN
 9                                          BARTKIEWICZ, KRONICK & SHANAHAN, PC
10                                          Attorneys for Intervenor-Defendant City of Folsom, City of
                                            Roseville, and San Juan Water District
11
                                                   ORDER
12
13          Pursuant to the Parties’ Stipulation, the Court hereby orders as follows:

14          (1) the due date for Federal Defendants’ responses to Plaintiffs’ motions in PCFFA v.

15   Raimondo, Case No. 1: 20-cv-00431-DAD-EPG, to complete the administrative records or, in

16   the alternative, supplement the administrative records (ECF 224), and in CNRA v. Raimondo,

17   Case No. 1:20-cv-00426-DAD-EPG (ECF 149; ECF 158), to complete and supplement the

18   records, is June 28, 2021;

19          (2) the due date for Intervenor-Defendants’ responses to Plaintiffs’ Motions is July 2,

20   2021; and

21          (3) the due date for Plaintiffs’ replies is July 23, 2021.

22
23   IT IS SO ORDERED.

24      Dated:     June 15, 2021
25                                                       UNITED STATES DISTRICT JUDGE

26
27
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00431-DAD-EPG; 1:20-cv-00426-DAD-EPG
